Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Tonya Ruth Barnett, Appellant                         Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00037-CR        v.                          18F0717-005).      Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Tonya Ruth Barnett, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 9, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk